Title: To George Washington from John Carroll, 20 March 1792
From: Carroll, John
To: Washington, George

 

Baltimore 20th March 1792

The subscriber has the honour of stating, that the President in opening the present session of Congress, was pleased to express a sentiment, suggesting the propriety of introducing a system of conduct towards the Indians within, and contiguous to the United States, corresponding with the mild principles of religion and philanthropy, that experience has shewn, how much this would contribute to put a period to those cruelties and devastations, which have distressed so often the frontier inhabitants of these States; that a few of those Indian tribes having received formerly some instruction in the principles and duties of Christianity, their manners became more gentle, their warfare less savage, and a strong attachment was formed in their minds towards the nation, to whose provident care they were indebted, for enabling the ministers of religion to subsist amongst them; that at present, some worthy and respectable clergymen are willing and desirous of devoting themselves to the charitable employment of reviving and continuing amongst those Indians the lessons of religion and morality, which were deliver’d to them formerly; that a proposal so benevolent in its object, and promising so much advantage to the United States, was warmly encouraged by the subscriber, who flattered himself, that these charitable men would find some provision for their subsistance, during their dangerous and painful employment, in the produce of a body of land near the Kaskaskias, of which the Seminary of Quebeck conceived itself to be the undoubted owner, and for the cession of which, for the purpose stated in this memorial, some correspondence has subsisted between a member of the Seminary and the Subscriber: that an Act of Congress, passed last session, founded, no doubt, on reasons of right and justice, has disposed otherwise of that land; so that now, no means are left for the support of so meritorious and useful an undertaking, unless the wisdom and benevolence of Congress should deem it advisable to make for a few years, a small allowance for the necessary subsistance of clergymen employed in disseminating the principles of Christianity amongst the natives of the Western Territory; and to make them a grant equivalent to the lands heretofore held

near the Kaskaskias, which in a short time may supply all their necessities.
That the President and Congress may be more sensible of the advantages contemplated in this memorial, the Subscriber has the honour of subjoining two original letters, received some time since, one from, and the other relating to the Indians situated at the Eastern extremity of these states; and he relies, with entire confidence, on the wisdom, sound policy, and regard for public happiness, which have distinguished the proceedings of the general government.

J. Carroll.

